Exhibit 10(o)

 

TCF FINANCIAL CORPORATION

2005 MANAGEMENT INCENTIVE PLAN - EXECUTIVE

 

1.             Eligibility - Each Participant shall be given a copy of this 2005
Management Incentive Plan for Executives (the “Plan”) and required to sign an
acknowledgment of its terms.  The participants in the Plan are those approved by
the Compensation/Nominating/Corporate Governance Committee (the “Committee”).

 

2.             All participants will be initially evaluated by the Chairman of
TCF Financial (the  “Chairman”) who will forward all recommendations to the
Committee for approval.  The Committee evaluates the performance of the
Chairman.  The Committee will consider the diluted Earnings per Share (“EPS”)
and shall also evaluate all other matters it deems appropriate in its sole
discretion, subject to limits imposed on such discretion under the
Performance-Based Plan.  Evaluations will be performed pursuant to the terms of
the TCF Performance-Based Compensation Policy for Covered Executive Officers
(the “Performance-Based Plan”) in the case of Covered Executive Officers (as
defined in that Plan).

 

3.             The criteria for awards (subject to paragraph 4) is as follows: 
The amount of incentive payable to a participant shall be determined by the
achievement of EPS financial goals as approved by the Committee.  EPS will be
calculated as provided in the Performance-Based Plan, using diluted GAAP EPS,
rounded to the nearest cent.  The maximum bonus shall be 200%.

 

4.             The Committee may in its discretion, reduce, defer or eliminate
the amount of the incentive determined under paragraph 3 of this Agreement for a
Covered Executive Officer in the Performance-Based Plan.  In addition, for
participants who are not subject to the Performance-Based Plan, the Committee
may in its discretion increase the amount of the incentive calculated under
paragraph 3 of this Agreement.  The Committee has authority to make
interpretations under this Plan and to approve the calculations under Paragraph
3.  Incentive compensation will be paid in cash as soon as possible following
approval of awards by the Compensation/Nominating/Corporate Governance
Committee.  Except for Covered Executive Officers, the participant must be
employed by TCF Financial (or the same subsidiary as employed by on the date of
this Acknowledgment) on the date the incentive is paid in the same job position
as the position for which the incentive was earned in order to receive the
incentive payment.  However, where the participant has transferred to another
position within TCF, the Committee may in its discretion determine to pay part,
none, or all of the incentive based on any factors the Committee considers
relevant.

 

5.             The Committee may amend this Plan from time to time as it deems
appropriate, except that any such amendment shall be in writing and signed by
both TCF Financial and the executive and no amendment may contravene
requirements of the Performance-Based Plan.  This Plan shall not be construed as
a contract of employment, nor shall it be considered a term of employment, nor
as a binding contract to pay awards.  The undersigned acknowledges he/she is
employed “at will”.

 

6.             This Plan is effective for service on or after January 1, 2005,
and supersedes and replaces the prior Management Incentive Compensation Plan and
any other prior incentive arrangements with respect to executives in this Plan.

 

Acknowledgment

 

I have received, read, and acknowledge the terms of the foregoing plan.

 

 

 

 

 

Date

 

Signature

 

--------------------------------------------------------------------------------